Citation Nr: 9914052	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-36 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected tendonitis, left Achilles tendon, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel

INTRODUCTION

The appellant served on active duty from June 1980 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision, in pertinent 
part, denied an increased disability evaluation for the 
appellant's service-connected tendonitis, left Achilles 
tendon, currently rated as 20 percent disabling.  

In December 1998, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The veteran contends that the severity of his service-
connected tendonitis, left Achilles tendon, warrants a 
disability evaluation in excess of the 20 percent rating 
currently assigned.

The VA has a duty to assist the veteran once his claim is 
found to be well grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The veteran's claim for increased rating in this case is 
shown to be well grounded, but the duty to assist him in its 
development have not yet been fulfilled.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated. Id..  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. at 206.  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1998).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry 

will be directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (1998).

After reviewing the veteran's claims file, the Board finds 
that the current medical evidence of record fails to provide 
sufficient information for the Board to determine the 
severity of the veteran's service-connected tendonitis, left 
Achilles tendon.  The veteran's most recent VA orthopedic 
examination, dated April 1996, failed to provide adequate 
information concerning any weakness or pain on motion.  At 
the December 1998 hearing, the veteran testified that his 
left ankle disorder has increased in severity.  Accordingly, 
the Board is unable to determine if there is any "functional 
loss" in the affected body part.  

The United States Court of Veterans Appeals (Court) has also 
held that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issue on appeal without first 
scheduling the veteran for a VA disability compensation 
examination.  Accordingly, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected tendonitis, left 
Achilles tendon, during the pendency of 
this appeal.  After securing the 
necessary release(s), the RO should 
obtain any records of treatment not 
already in the claims file and associate 
them with the claims file.

2.  The RO should schedule the veteran for 
the type of VA examination or examinations 
it deems necessary to provide the complete 
medical information necessary to 
adjudicate the veteran's claim for an 
increased disability rating for his 
service-connected tendonitis, left 
Achilles tendon, in the wake of the 
Court's decision in DeLuca v. Brown.  The 
veteran's claims folder should be made 
available to the examiner for review 
before the examination.  All necessary 
tests should be conducted, including x-
rays, MRI, and CAT scans, which the 
examiner deems necessary.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of his left 
ankle disorder pathology found to be 
present.  The examiner should provide a 
complete rationale for all conclusions 
reached.  

a.  With respect to the functioning 
of the veteran's left ankle and 
foot, attention should be given to 
the presence or absence of pain, any 
limitation of motion, swelling, 
muscle spasm, ankylosis, 
subluxation, lateral instability, 
dislocation, locking of the joint, 
loose motion, crepitus, deformity or 
impairment.  The examiner should 
provide complete and detailed 
discussion with respect to any 
weakness; fatigability; 
incoordination; restricted movement; 
or pain on motion.  The examiner 
should provide a description of the 
effect, if any, of the veteran's 
pain on the function and movement of 
his left ankle and foot.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 
see 38 C.F.R. § 4.40 (1996) 
(functional loss may be due to pain, 
supported by adequate pathology).  
In particular, it should be 
ascertained whether there is 
additional motion lost due to pain 
on use or during exacerbation of the 
disability. 

b.  The examiner is requested to 
comment on the degree of limitation 
of normal functioning caused by 
pain.  Range of motion testing 
should be conducted.  The examiner 
should specify the results in actual 
numbers and degrees.  The report 
should also specify at what point, 
if any, the veteran begins to 
experience pain.

c.  The examiner should indicate if 
the veteran has arthritis in his 
left ankle.  If arthritis is 
present, the examiner should provide 
an opinion as to whether this 
condition more likely than not was 
caused by the veteran's service-
connected tendonitis, left Achilles 
tendon or incurred during his active 
duty service.

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

4.  Subsequently, the RO should 
readjudicate the issues on appeal.  In 
this regard, the RO should give full 
consideration to:  DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. § 4.40, 
4.45 (1998); VAOGCPREC 23-97. 

Following completion of these actions and, if the decision 
remains unfavorable and the veteran and representative 
continue their appeal, the case should be returned to the 
Board for completion of appellate review, in accordance with 
the current appellate procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









